 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe shall exclude them from the unit. Accordingly, the Em-ployer's request to reopen the record is denied.Accordingly, we find that all selling and nonselling employeesat the Employer'smain store,farm store,and service stationon Stockton Street, Trenton, New Jersey, as well as the em=ployees in the Employer's warehouse on Laylor Street in thatcity, including regular part-time selling and nonselling em-ployees, but excluding confidential employees, seasonal em-ployees, executives, division managers, department heads, andall other supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.(Text of Direction of Election omitted from publication.]OSWEGO FALLS CORPORATIONandUNITEDPAPERWORKERS OF AMERICA,CIO, Petitioner.Case No. 17-RC-1505. April 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled under Section 9(c) of the NationalLabor Relations Act, a hearing was held before William J.Cassidy,hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case,theBoard finds:1.TheEmployerisengaged in commerce within themeaning ofthe Act.2.The labororganizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.ThePetitioner requests a unit limited to the productionandmaintenance employees of the Employer'sKansas City,Kansas,plant. The Employer and the Intervenor,InternationalBrotherhood of Pulp,Sulphite,and PaperMillWorkers ofU. S. and Canada,Local Union No. 510,AFL, contend thatbecause of a bargaining history on a broader basis,''theseemployeesmay only berepresented together with employeesat the Employer'sFulton,New York, plant.'I"=The Employer'smain plant is at Fulton,where it operatesapulpmill,a paper mill,and a conversion plant for themanufacture of paper food containers and enclosures. Atitsbranch plant in KansasCity,as well as at certain otherplants not here involved,itmakes only paper food containers.The Fulton and KansasCity plantsare 1,200 miles apartand have separate managers,but there is a single production104 NLRB No 45 OSWEGO FALLS CORPORATION315supervisor, located at Fulton, in charge of all labor relationsand contract negotiations. Fulton has more than twice asmany employees as Kansas City and many job categories atFulton do not exist at Kansas City, because the latter hasno pulp or paper mill. There is little or no interchangebetween the two locations.In 1941, the Intervenor's Local 54 was certified as bargain-ing agent at the Fulton plant. Its Local 510 was certified in1944 in the Kansas City plant. From the time of their respec-tive certifications and until 1951, these Locals conducted sepa-rate negotiations and executed separate agreementswith theEmployer for each plant.In 1951, for the first time, these parties made a singlecontract of 2 years' duration, covering both plants. For thispurpose the negotiating committee of the KansasCity Localtraveled to Fulton. In the agreement, the Employer recognizedthe Intervenor, the Fulton Local, and the Kansas City Local"as the sole and exclusive bargaining agent" for both plants,butmembers of the negotiating committee of each Localsigned the contract as the "authorized representatives" oftheir own Local. The basic wage rates are similar but notidentical, and are set forth in separate supplements for eachplant. Grievances are handled at the plant level until the finalstep-prior to submission to arbitration.Seniority rules differfor employees under the jurisdiction of the two Locals. Forpurposes of vacations, holidays, and pension rights, seniorityiscompanywide, but in case of layoffs, only employment atthe single plant is counted.Negotiations looking to renewal of the 1951 contract werestarted in the fall of 1952. Because the parties deemed itimpractical to have the Kansas City committee travel toFulton, the Kansas City Local, assisted by the Intervenor'sinternational representative,bargainedwiththe Employer'slabor relations directoratKansasCity.Here,a series ofconferences were held and only matters pertaining to theKansas City plant were discussed. Settlement was reachedin December and the resultant agreement was ratified by themembership of the Kansas City Local, with the understandingthat a single two-plant contract would be executed only aftersimilar negotiations were concluded at Fulton. Further negoti-ations have been suspended because of the instant petition.There is little evidence to justify a joinder of these 2plants into a single bargaining unit based on integrationof company operations, or on personal contact and inter-course between the groups of employees. Indeed, as the recordshows, the distance between the 2 locations has completelyisolatedeach group from the other over the years. Therequest for a 2-plant unitrests almostentirely on the factthat a single 2-plant contract was executed in 1951. In viewof the long history of bargaining in single-plant units basedon Board certifications, this single 2-plant contract cannotnow be a determinative factor.' The 1951 contract fallsI Jacksonville Linen Service, 89 NLRB 1354; Lever Brothers Company, 74 NLRB 628. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDshort of showing an intention by the parties to establish amultiplant unit, for the 2 Locals were still recognized asparties, the local committees signed as separate groups, andthe contract contained separate provisions for each plant. IThe equivocal character of this short-lived and ambiguousmultiplant bargaining history is also shown by the fact thatlater negotiations were conducted separately for the KansasCity plant. On the entire record, therefore, we conclude thatthe 1951 contract is insufficient reason to disturb the longexisting single-plant units.Accordingly, we find that all production and maintenanceemployees employed at the Employer's Kansas City plant,including clerks, timekeepers, and mill clerks, but excludingoffice clerical employees, guards, professional employees,and supervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act.3[Text of Direction of Election omitted from publication.]2Cf. Hy-Grade Food Products Corporation, 85 NLRB 841.3 The composition of the unit is in accord with the Petitioner's request. As set forth in theEmployer's last contract with the Intervenor, and as described by the Intervenor at the hearing,the unit would also exclude clerks, timekeepers,and mill clerks. As this apparent disagree-ment was not explored during the hearing, it may be that the parties have agreed to includethese fringe categories. In any event, as the Petitioner desires to represent them,and as thereisnow a question concerning representation to be resolved in the overall unit,we have in-cluded them. The Waterous Company, 92 NLRB 76.THE POST PRINTING & PUBLISHING COMPANYandDEN_VER NEWSPAPER GUILD, LOCAL NO. 74, CIO, Petitioner.Case No. 30-RC-874. April 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before ClydeF.Waers, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with thiscaseto a three-member panel [MembersHouston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeksto include full-time and regularpart-time copyholders in its existing unit consisting of "all104 NLRB No. 46.